Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, namely: Whether subdivision 6 of section 1423 of the New York Penal Law, as interpreted by this court herein, is unconstitutional as offending against the “ supremacy clause ” — article VI, clause 2 — of the Constitution of the United States. [See 5 N Y 2d 500.]